DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 11th, 2019 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 6 in the reply filed on March 3rd, 2022 is acknowledged.
Claims 7 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 3rd, 2022. 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 7 – 10 directed to a speaker comprising a voice coil and a housing, non-elected without traverse.  Accordingly, claims 7 – 10 have been cancelled.

Reasons for Allowance
Claims 1 – 6 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art as a whole fails to teach the limitations of claim 1, specifically failing to teach positioning a blank material as an insert in a first injection mold by a material connection strip, wherein a section of the wire portion of the connection piece that is adjacent to and corresponding to the elastic arm portion is located in a first injection cavity of the first injection mold, and wherein the material connection strip, a remaining section of the wire portion of the at least one connection piece, and the elastic arm portion of the at least one connection piece are sealed in a portion of the first injection mold that surrounds the first injection cavity. Furthermore, in view of the prior art, these features along with the other limitations listed in claim 1 would not have been obvious to one of ordinary skill in the art at the time of the invention. Claims 2 – 6 are allowable by being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743